DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art of record fails to teach, disclose or render obvious a catheter insertion device comprising: “an insertion group comprising a handle, a needle cannula partially within the handle, and a needle support connected to the handle…wherein the needle support comprises two parallel features separated by a distance greater than an outer diameter of the elongated catheter to stabilize the needle cannula during insertion of the needle cannula into a patient, the needle cannula having a cantilever portion extending from the handle, the needle support being configured to support the needle cannula on the cantilever portion, and wherein the needle support is configured to move relative to the handle by swinging relative to the handle” in addition to other.	Regarding claim 15, the prior art of record fails to teach, disclose or render obvious “a method of using a catheter insertion device, the method comprising: actuating the first actuator using a first finger of the hand of the practitioner to cause a distal tip of the guidewire to move in a distal direction relative to the handle and within the vasculature of the patient; and actuating the second actuator using the first finger of the practitioner to cause the catheter group to move in a distal direction relative to the handle so that the distal end of the elongated catheter is inserted within the vasculature of the patient” in addition to other limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.